PER CURIAM.
We have for review the decision in Sawyer v. State, 819 So.2d 966 (Fla. 4th DCA 2002), which certified conflict with the decision in Department of Highway Safety & Motor Vehicles v. Critchfield, 805 So.2d 1034 (Fla. 5th DCA 2002), which we recently affirmed in Florida Department of Highway Safety & Motor Vehicles v. Critchfield, 842 So.2d 782 (Fla.2003). We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const. We accept jurisdiction in this case, quash the decision of the Fourth District Court of Appeal, and remand for reconsideration in light of our decision in Critchfield.
It is so ordered.
*403ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE,. CANTERO, and BELL, JJ., concur,